DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3 and 6-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Higuchi et al. (US 2008/0170272).
Figures 11 and 12 of Higuchi discloses a system, comprising:
(1) regarding Claim 1:
	first programmable logic (12);
second programmable logic (USB 60); and
an interface block (190, 150) coupled between the first programmable logic and the second programmable logic, wherein the interface block comprises;
control circuitry (150); and
a routing interface (150, 190) coupled to the control circuitry, wherein the control circuitry is configured to receive an input signal from the second programmable logic and to provide the received input signal to the first programmable logic via the routing interface ([0224], [0226]).
	(2) regarding Claim 3:
wherein the input signal comprises a signal received from a first circuit external to the second programmable logic, wherein the first circuit is implemented on a first die external to the second programmable logic, wherein the interface block is configured to be coupled to a second circuit, and the second circuit is implemented on a second die (See Fig 11 and [0224], [0226]).
	(3) regarding Claim 6:
wherein the routing interface is configured to receive an additional input signal and to provide the received additional input signal to the control circuitry (See Fig 11 and [0224], [0226]).
	(4) regarding Claim 7:
wherein the comprising an integrated circuit, wherein the integrated circuit comprises additional circuitry, and the additional circuitry is configured to provide the additional input signal (50).
	(5) regarding Claim 8:
wherein one of the input signal and the additional input signal comprises a power signal ([0224]).
	(6) regarding Claim 9:
comprising additional circuitry external to the routing interface, and the routing interface is configured to provide communications between the additional circuitry and the control circuitry (See Fig 11).
	(7) regarding Claim 10:
wherein the routing interface comprises programmable circuitry ([0224], [0226]).
	(8) regarding Claim 11:
wherein the interface block further includes a buffer, and the buffer is configured to provide the input signal to the control circuitry ([0224]).
	(9) regarding Claim 12:
wherein the buffer is configured to selectively modify a received signal to generate the input signal ([0224]).
	(10) regarding Claim 13:
wherein the input signal comprises a signal selected from the group consisting of a data signal, a power signal, a control signal, and a status signal ([0224], [0226]).
	(11) regarding Claim 14:
wherein the interface block further includes an additional buffer, and the additional buffer is configured to receive an output signal from the control circuitry (See Fig 12 and [0224], [0226]).
(12) regarding Claim 15:
	first programmable logic (12);
second programmable logic (USB 60); and
an interface block (190, 150) configured to couple the first programmable logic in a first die to the second programmable logic in a second die, the interface block including:
a controller (150); and
a programmable routing interface (150, 190) coupled to the controller and configured to selectively provide signals between the first programmable logic and the second programmable logic based on a control signal from the controller ([0224], [0226]).
	(13) regarding Claim 16:
wherein the interface block includes buffer circuitry configured to be coupled between the programmable routing interface and the second programmable logic ([0224]).
	(14) regarding Claim 17:
wherein the programmable routing interface comprises a programmable interconnect ([0224], [0226]).
	(15) regarding Claim 18:
wherein the programmable interconnect is configurable by configuration data stored on memory circuitry for the interface block, wherein the first programmable logic and the second programmable logic are also configurable by the configuration data ([0188], [0234]).
	(16) regarding Claim 19:
a plurality of flexible interface blocks (150, 190), each configured to couple between a first portion of programmable logic (12) and a second portion of programmable logic (60) of a plurality of portions of programmable logic, wherein one or more flexible interface blocks of the plurality of flexible interface blocks each comprise:
a routing interface (150, 190) configured to route a signal received from the first portion of programmable logic; and
a controller (150) configured to provide respective control signals to the routing interface to route the signal to the second portion of programmable logic ([0224], [0226]).
	(17) regarding Claim 20:
wherein the routed signals comprise a signal selected from the group consisting of a data signal, a power signal, a control signal, and a status signal ([0224], [0226]).
	(18) regarding Claim 21:
wherein the control circuitry is configured to control a direction of the input signal ([0224], [0226]).
	(19) regarding Claim 22:
wherein the control circuitry comprises one or more look-up tables, and wherein the control circuitry is configured to control the direction of the input signal based on the one or more look-up tables (USB [0224], [0226]).
	(20) regarding Claim 23:
wherein the control circuitry is configured to control a timing of the input signal ([0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844